Citation Nr: 1403978	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.  He is the recipient of the Combat Infantryman Badge (CIB). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's December 2013 Informal Hearing Presentation.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision decided in February 2008 and issued in March 2008, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  Evidence added to the record since the final March 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  Resolving doubt in his favor, the Veteran experienced tinnitus coincident with his combat service, and is competent to state that his tinnitus began during service and has continued to the present.



CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

I.  Application to Reopen a Previously Denied Claim

The Veteran previously claimed entitlement to service connection for tinnitus and this claim was denied in a February 2008 rating decision upon consideration of his service treatment and personnel records, lay statements, and a February 2008 VA examination.  The RO determined that service connection for tinnitus was not warranted because there was no evidence of tinnitus in the service treatment records and the VA examination did not link such condition to military service.  The RO further found that the evidence did not show a consistent claim of initiation in combat as opposed to other events in service such as basic training.

In March 2008, the Veteran was advised of the decision and his appellate rights.  Thereafter, he entered a notice of disagreement in March 2008 and a statement of the case was issued in August 2008.  The Veteran perfected his appeal by submitting a timely substantive appeal (VA Form 9) in August 2008.  However, by way of a May 2009 statement submitted on his behalf by his representative, the Veteran withdrew his appeal as to the issue of entitlement to service connection for tinnitus.  Thereafter, no further communication regarding his claim of entitlement to service connection for tinnitus was received until April 2011, when VA received his application to reopen such claim.  Therefore, the March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the March 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the March 2008 rating decision includes a June 2011 statement from the Veteran that details his combat experiences in Vietnam, including his exposure acoustic trauma from rocket and mortar explosions and gunfire during combat.  Additionally, such statement also indicates that medical records created during combat may be non-existent or subsequently destroyed.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2008, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Moreover, presuming the credibility of such statement, it relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, i.e., the combat conditions during which he alleges his tinnitus began, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Having reopened the claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Since the Board is fully granting the claim on its underlying merits, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit in its entirety.  See 38 C.F.R. § 20.1102.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Turning to the merits of the Veteran's service connection claim, the Board finds, first, that the Veteran has a current disability of tinnitus.  The Veteran has alleged that he has tinnitus in each ear.  See October 2007, April 2011, and June 2011 Veteran's statements; and February 2008 and March 2013 VA examinations.  Specifically, the Veteran claims that he has had tinnitus since his exposure to acoustic trauma in service and describes the condition as a constant ringing in both of his ears.  See October 2007 statement, March 2013 VA examination.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370   (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Because the Veteran is competent to report and diagnose tinnitus and because the Board finds these statements credible, his statements establish a current disability of bilateral tinnitus.

The Veteran participated in combat as evidenced by his receipt of the CIB.  In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b). Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id. 

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was 
incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000. 

Here, the Veteran has offered credible evidence of his exposure to acoustic trauma while in combat in Vietnam.  The Veteran's DD-214 lists his military occupational specialty as Indirect Fire Infantryman and shows that he earned a CIB.  His military records show overseas service in Vietnam from April 1968 to April 1969.  During the February 2008 VA examination, the Veteran reported that his tinnitus began in September 1968 following a three-day battle in Loc Ninh in the Tayninh Provence, over 2000 mortar rounds were fired, and he was next to a 105 mm howitzer without any hearing protection.  He again recounted his exposure to acoustic trauma during this three-day battle in his June 2012 notice of disagreement.  Finally, at the March 2013 VA examination, the Veteran informed the examiner that he was assigned to a mortar unit and that he was around 105 and 155 mm howitzers without ear protection.  

Other evidence of the Veteran's combat exposure to acoustic trauma includes statements from other veterans who served with the Veteran in Vietnam:  R.W. and J.W.C.  R.W., who served in Vietnam from April 1968 to April 1969, indicates that the Veteran had engaged in such various combat operations or missions such as ambushes, firefights, and search-and-destroy mission, which involved exposure to machine gun fire, rockets, and mortar explosions.  See R.W.'s December 6, 2007 statement.  J.W.C., who served from August 1968 to December 1968, discussed the Veteran's role in supporting the mortar platoon and reported the Veteran's exposure to "tremendous sound and shock waves from the constant firing of artillery" and 155 mm howitzers.  See J.W.C.'s December 20, 2007 statement.  The Board finds all of the above evidence credible and consistent with the circumstances, conditions, or hardships of the Veteran's combat service.  

Moreover, the Veteran has reported that he has had tinnitus ever since he was exposed to acoustic trauma in service and that his tinnitus began during or shortly after a three-day battle in Vietnam.  See October 2007 Veteran's statement, February 2008 VA examination, and June 2012 notice of disagreement.  The Veteran has also reported that he first noticed his tinnitus when he returned from the military.  See March 2013 VA examination.  

There are contradictory VA medical opinions of record, to include those rendered in February 2008, March 2013, and May 2013.  However, these opinions do not account for the Veteran's competent and credible reports of in-service tinnitus symptoms that have continued to the present, and instead rely on an absence of treatment for tinnitus in service or many years thereafter in support of a negative 
nexus.  Accordingly, they are afforded little probative weight, as they are based on an inaccurate factual premise, and do not constitute clear and convincing evidence that the Veteran's tinnitus is not a chronic condition that persisted in the years following active duty.  See Reeves, supra. 

In summary, the Veteran experienced tinnitus coincident with his combat service, and he is competent to state that his tinnitus began during service and has 
continued to the present.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for tinnitus is warranted. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

Service connection for tinnitus is granted.




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


